Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 	Claims 36-38 and 40-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over USPUB 2010/0067856 to Knoch et al (Applicant’s
submitted prior art) in view of USPAT 8,548,294 to Toge et al (Applicant’s
submitted prior art).
 	Re claims 36-46, Knoch discloses a loose tube cable, comprising: a central strength member 10 (fig. 1); a plurality of buffer pipes 22s surrounding the central strength member 10; a plurality of optical fibers disposed within one of the plurality of buffer pipes 22s; a tape 50 surrounding the plurality of buffer pipes; an outer thermoplastic pipe 40 (¶0037) surrounding the tape; and a water blocking system (see ¶0010 and ¶0034).  Knoch discloses every aspect of claimed invention except for the plurality of optical fiber ribbons comprising a plurality of optical fibers arranged side-by-side and bonded intermittently along a length of the fibers.
Toge shows a general teaching of utilizing the plurality of optical fiber ribbons comprising a plurality of optical fibers arranged side-by-side and
bonded intermittently along a length of the fibers. Toge also shows in fig. 16 that the two of optical fiber ribbons are not twisted together.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Knoch’s device to include the claimed optical fiber ribbons for the purpose of easier handling of number of optical fibers for the desired geometry. It is clear this would improve the device.
 	
 	Re claim 37, Knoch further shows in ¶0012 that the central strength member is formed from a glass reinforced polymer material.
 	Re claim 38, Knoch further shows in ¶0011 that the outer thermoplastic pipe is formed from polyethylene.
Re claim 40, Knoch forther shows in ¶0034 the water blocking yarn binder.
 	Re claim 41, Knoch further shows in f0029 the empty buffer tube used as a rip cord.
 	Re claim 42, Toge further shows in fig. 14 the diagonal pattern.
 	Re claim 43, Toge further shows in fig. 14, the length of each bonding elements is less than a length of each non-bonded portion of the optical fibers.
 	Re claims 44-46, Knoch and Toge do not show the claimed range of
claimed lengths/ratio. It would have been obvious to the ordinary skilled person in
the art at the time the invention was made to modify the device to include the claimed range of claimed lengths, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105USPQ233.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10955630 in view of USPUB 2010/0067856 to Knoch et al.  USPAT 10955630 discloses every aspect of claimed invention except for the water blocking system.  Knoch shows a general teaching of utilizing the water blocking system for the purpose of blocking a migration of moisture along the device.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the water blocking system as shown in Knoch for the purpose of blocking a migration of moisture along the device.  It is clear this would improve the device. 


	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883